DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-7, 11-14, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell (US 20130341366 A1).
	Claim 1 Campbell discloses a tap body (90) comprising an attachment portion (80), a channel portion 920), and a dispensing portion (90); 
the attachment portion (80) configured to connect to a spout of the fluid container (Paragraph [0017]); 
the channel portion (20): 
fluidly connecting the attachment portion and the dispensing portion; and having a lower wall; and 
the dispensing portion (90) comprising a valve stem guide (110) being located above the channel portion lower wall (lower wall of channel 20); and a guide support connected to the valve stem guide (110) and the guide support is located above the channel portion lower wall (FIG 2-3, 8; Paragraph [0028]; Wall 50 is connected to valve stem guide 110 and extends above lower wall of 20);
a spring button (120) sealingly attached to the dispensing portion; and 
a valve (130, 100; Paragraph [0028]) attached to the spring button and slidingly inserted through the valve stem guide (110); 
wherein: 
the tap dispenser having a closed position wherein the spring button is in a non- deflected position which holds the valve in sealing contact with the dispensing portion, preventing fluid flow out of the dispensing portion (FIG 1-2; 8); and 
the tap dispenser having an open position wherein the spring button is deflected downward, forcing the valve downward such that the valve is not in contact with the dispensing portion, allowing fluid to flow out of the tap dispenser (FIG 3).

Claim 3, Campbell discloses wherein the dispensing portion further comprises an inner wall and the guide support is located on the inner wall radially opposite the channel portion (FIG 8).

Claim 4, Campbell discloses wherein the dispenser portion further comprises a valve sealing surface (52) and a protective shroud (60), the protective shroud being spaced radially outward from the dispensing portion valve sealing surface (FIG 2-3).


Claim 6, Campbell discloses wherein the valve further comprises a valve stem (100) that is received in the valve stem guide (110), a sealing portion (52) that engages the valve sealing surface (122) when the tap dispenser is in the closed position, and a flat portion (122 is a smooth and even surface that mates against 52; FIG 2-3, 8) that connects the sealing portion with the valve stem.

Claim 7, Campbell discloses wherein the attachment portion is threadably (82) connected to the fluid container.

Claim 11, Campbell a tap body (90) comprising an attachment portion (80), a channel portion (20), and a dispensing portion (90); 
the attachment portion configured to connect to a spout of the fluid container (Paragraph [0017]); 
the channel portion (20): fluidly connecting the attachment portion and the dispensing portion; and having an upper wall (upper wall of channel 20); and
 the dispensing portion (90) comprising a valve stem guide (110) that is located above the channel portion upper wall (FIG 5); 
a spring button (120) that is sealingly attached to the dispensing portion (Spring button 120 is sealed to the top of the dispense portion 90, See FIG 2-3 and 8, absent a fluid tight seal at 120 the pressure exerted by the fluid would force it’s way out of the top of tap rendering the apparatus non-functional); and 
a valve (130) that is attached to the spring button and slidingly inserted through the valve stem guide; 
wherein: the tap dispenser having a closed position wherein the spring button is in an non-deflected position which holds the valve in contact with dispensing portion, preventing fluid flow out of the dispensing portion (FIG 2-3, 5); and 
the tap dispenser having an open position wherein the spring button is deflected downward forcing the valve downward such that the valve is not in contact with the dispensing portion, allowing fluid to flow out of the tap dispenser (3, 5).

Claim 12, Campbell discloses wherein the dispensing portion further comprises a guide support connected to the valve stem guide and the guide support is located above the channel portion upper wall (FIG 5).

Claim 14, Campbell discloses wherein the dispenser portion further comprises a valve sealing surface (52) and a protective shroud (60), the protective shroud being spaced radially outward from the valve sealing surface (FIG 5).

Claim 17 Campbell discloses wherein the dispensing portion further comprises a valve sealing surface (52) and a tapered surface (inside of 50 tapers down to 52; FIG 5), the tapered surface being directly above the valve sealing surface, and the valve includes a flexible seal surface (122), wherein the flexible seal surface flexibly engages the valve sealing surface (52) when the tap dispenser is in the closed position (FIG 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell.
Claim 5 and 15, Campbell discloses the claimed invention except for protective shroud extends below the dispensing portion valve sealing surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a finger rest that supports users with larger hands., since such a modification would have involved a mere change in the size of a component.  MPEP 2144.04

Claim 13, Campbell substantially discloses the apparatus as claimed but is silent on wherein the dispensing portion further comprises a button attachment wall and an upper chamber, the upper chamber being located above the guide support and below the button attachment wall.
the modified apparatus of Campbell teaches wherein the dispensing portion (FIG 8) further comprises a button attachment wall (50) and an upper chamber (inside of 120 below 50), the upper chamber being located above the guide support and below the button attachment wall. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell with attachment wall and chamber as taught by Campbell as indicated by Campbell that such combinations within the scope of the invention, see paragraph [0058].

Claim 16, Campbell discloses the claimed invention except for the valve stem lower portion thicker than the valve stem upper portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to taper the thickness in order to reduce material used and provide a stop for the traversal distance of the valve stem, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04

Claims 8, 10 and 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell as applied to claims 1 and 11 above, and further in view of Beard (US 4513889 A).
Claims 8 and 18, Campbell substantially discloses the apparatus as claimed above but is silent on wherein a rigid anti-tamper cap removably covers the spring button, preventing the spring button from being depressed while the anti-tamper cap is installed.
Beard teaches wherein a rigid anti-tamper cap (76; FIG 4) removably covers the spring button (75; Campbell: 120), preventing the spring button from being depressed while the anti-tamper cap is installed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell with cap as taught by Beard in order to provide hermeticly sealed valve seal structure that can be removed with external force.

Claims 10 and 20, Campbell substantially discloses the apparatus as claimed above but is silent on wherein the anti-tamper cap cover portion further comprises a removal tab.
Beard teaches wherein the anti-tamper cap cover portion (76) further comprises a removal tab (83).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell with cap and tab as taught by Beard in order to provide hermeticly sealed valve seal structure that can be removed with external force.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The applicant’s arguments regarding the new amendments are addressed in the rejection above. 

The applicant argues that resilient member 120 does not meet the claim 11 requirement of “a spring button that is sealingly attached to the dispensing portion” as it is not attached to the dispensing portion but located above the channel portion 20.  Further it is not sealed as 105 creates as appropriate seal. 
This argument is not persuasive as FIG 3 shows resilient member 120 attached to the top of the dispensing portion 90 providing both a spring function to return the valve to its original position and forms a fluid tight seal with the top of 90. Absent this fluid tight seal when the valve is in its closed condition the pressure from 20 would force fluid out of the top of 90 past 120 thereby rendering the apparatus non-functional for its intended purpose. 
Citations have been updated in the rejection above for clarity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754